Citation Nr: 0924472	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-00 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for pes 
planus.

2.  Entitlement to a rating in excess of 40 percent for 
cervical disc protrusion with radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right shoulder.

4.  Entitlement to service connection for eye condition to 
include visual disturbances, blurred vision, and narrowing of 
the visual field and for cholinergic poisoning.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972.  The Veteran had subsequent training duty in the Army 
Reserves. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2001 and August 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  

By a July 2008 rating decision, the RO granted the Veteran's 
claim for service connection for a left shoulder disability.  
Accordingly, the claim for service connection for a left 
shoulder disability is no longer in appellate status before 
the Board.

In October 2008 the Veteran submitted a waiver of RO review 
of the additional evidence he submitted at a hearing before 
the undersigned Veteran's Law Judge.


FINDINGS OF FACT

1.  In a December 2006 Appeals Response Form, the Veteran 
indicated that he wished to withdraw his claim for an 
increased rating for pes planus and that he wished to 
withdraw his claim for an increased rating for cervical disc 
protrusion with radiculopathy.

2.  In an October 2008 letter, the Veteran's representative 
stated that the Veteran wished to withdraw his claim for 
service connection for eye condition to include visual 
disturbances, blurred vision, and narrowing of the visual 
field and for cholinergic poisoning.

3.  In the October 2008 letter, the Veteran's representative 
also stated that the Veteran wished to withdraw his claim for 
an initial rating in excess of 10 percent for degenerative 
arthritis of the right shoulder.

4.  The Veteran did not receive a diagnosis of hypertension 
until many years after discharge from active service and 
there is no medical evidence relating the Veteran's current 
hypertension to service or to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met with respect to the claim for an 
increased rating for pes planus.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met with respect to the claim an 
increased rating for cervical disc protrusion with 
radiculopathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met with respect to the claim for 
service connection for eye condition to include visual 
disturbances, blurred vision, and narrowing of the visual 
field and for cholinergic poisoning.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

4.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met with respect to the claim for an 
initial rating in excess of 10 percent for degenerative 
arthritis of the right shoulder.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

5.  Hypertension was not incurred in or aggravated by 
military service, may not be presumed to be so incurred, and 
is not caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In a 
December 2006 Appeals Response Form, the Veteran wrote that 
he wished to withdraw his claim for an increased rating for 
pes planus and that he wished to withdraw his claim for an 
increased rating for cervical disc protrusion with 
radiculopathy.  In an October 2008 letter, the Veteran's 
representative stated that the Veteran wished to withdraw his 
appeal for service connection for eye condition to include 
visual disturbances, blurred vision, and narrowing of the 
visual field and for cholinergic poisoning, and that he 
wished to withdraw his appeal for an initial rating in excess 
of 10 percent for degenerative arthritis of the right 
shoulder.  Accordingly, the Board does not have jurisdiction 
to review these appeals and they are dismissed.



II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In a September 2005 letter, the RO wrote to the Veteran and 
specifically informed him of the type of evidence needed to 
support his hypertension claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
A March 2006 letter provided the Veteran notice of the type 
of evidence necessary to establish disability ratings and 
effective dates with respect to the Veteran's claim.  See 
Dingess.  While the September 2005 and March 2006 letters 
were issued subsequent to the rating decision on appeal, the 
Veteran's hypertension claim was readjudicated by November 
2006, July 2008, and September 2008 Supplemental Statements 
of the Case.  See Mayfield and Pelegrini, both supra.  
Therefore, despite any deficiency in the timing of the notice 
provided to the Veteran, the Board finds no prejudice to the 
Veteran in the processing of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) 

With respect to VA's duty to assist the Veteran, the RO has 
obtained the Veteran's service treatment records, service 
personnel records, and VA medical records.  The Veteran has 
been provided VA medical examinations.  The Veteran has 
provided testimony before a Decision Review Officer and 
before the undersigned Veterans Law Judge.  The Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  The 
record does not indicate that there are any additional 
outstanding pertinent records related to the Veteran's claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

III.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for hypertension may 
be presumed if such disability is manifested to a degree of 
10 percent within one year from the date of separation from a 
period of qualifying active service lasting 90 or more days.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b)); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  History and Analysis

As explained below, the Board finds that the Veteran is not 
entitled to service connection for hypertension.  In this 
case hypertension was not diagnosed during active service or 
until many years after discharge from active service.  
Furthermore there is no medical evidence that relates the 
Veteran's current hypertension to his military service.  
Additionally, there is no medical evidence indicating that 
the Veteran's hypertension was caused or aggravated by 
service-connected disability.

In a December 2000 statement, the Veteran attributed his 
hypertension to his service-connected cervical spine 
disability.  At a hearing before a Decision Review Officer in 
May 2003, the Veteran asserted that he was found to have high 
blood pressure while on Reserves duty in July 1995.  

At his October 2008 hearing before the undersigned, the 
Veteran testified that he was released from active duty in 
May 1995.  The Veteran reported that he was diagnosed with 
hypertension by a private physician in September 1995.  He 
pointed out that the diagnosis of hypertension was made 
within a year of his discharge in May 1995.

The Board notes that no diagnosis of hypertension was made 
during the Veteran's period of active duty, which was from 
May 1970 to January 1972.  

In a December 1979 Report of Medical History the Veteran 
indicated that he had had high blood pressure when his ear 
was stuffed up.  No diagnosis of hypertension was made at 
that time.  A July 1992 VA examination report indicates that 
the Veteran's blood pressure was 134/88.  A March 1995 VA 
medical record reveals blood pressure readings of 180/100 and 
168/92.  Reserves medical records dated in September 1995 
note elevated blood pressure.  VA medical records dated from 
January 2003 consistently show diagnoses of hypertension.

Letters from a private M.D., Dr. D., dated in February 1997, 
August 2001, and May 2003, note that he had treated the 
Veteran since October 1995 for high blood pressure.

While the Veteran has asserted that his current hypertension 
was caused by service, and alternatively that his current 
hypertension was caused or aggravated by his service-
connected cervical spine disability, as a layperson he is not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

The medical evidence does show that the Veteran currently has 
hypertension.  However, the record does not show that the 
Veteran developed hypertension during his period of active 
duty ending on January 18, 1972, or within a year that date.

With regards to the Veteran's claim that his hypertension is 
related to his service-connected cervical spine disability, 
the Board notes that there is no medical evidence supporting 
such assertions.  To the contrary, a VA physician opined in 
March 2002 that the Veteran's hypertension was unrelated to 
the Veteran's cervical spine disability.  Since there is no 
medical evidence indicating that the Veteran's hypertension 
is caused or aggravated by the Veteran's service-connected 
cervical spine disability, and since there is medical 
evidence against this claim, service connection for 
hypertension on a secondary basis is not warranted.  See 
38 C.F.R. § 3.310.  

The Board has also considered the Veteran's assertion that he 
is entitled to service connection for hypertension because he 
developed hypertension within a year of his discharge from 
service in May 1995.  However, 38 C.F.R. § 3.307(a)(1) 
specifically limits presumptive service connection to those 
chronic diseases which manifest within a year of a period of 
90 days or more of continuous active service.  In this case 
the Veteran's service in May 1995 was Reserve service and 
such service was not for a period of 90 days.  The record 
does not reveal that the Veteran had a period of 90 days of 
continuous service for many years prior to his development of 
hypertension.  Accordingly, he is not entitled to presumptive 
service connection for hypertension based on hypertension 
developing within a year of his May 1995 service in the Army 
Reserves.  

The Board also notes that the medical evidence does not 
indicate that hypertension was first diagnosed during a 
period of Army Reserves duty.

Since the Veteran is not entitled to presumptive service 
connection for hypertension, since there is no medical 
evidence relating the Veteran's hypertension to service or to 
a service-connected disability, and since there is no medical 
evidence indicating aggravation of hypertension by a service-
connected disability, the preponderance of the evidence is 
against the Veteran's claim and entitlement to service 
connection for hypertension, including as secondary to 
service-connected disability is not warranted.



							(CONTINUED ON NEXT PAGE)



 
ORDER

The appeal for a rating in excess of 30 percent for pes 
planus is dismissed.

The appeal for a rating in excess of 40 percent for cervical 
disc protrusion with radiculopathy is dismissed.

The appeal for an initial rating in excess of 10 percent for 
degenerative arthritis of the right shoulder is dismissed.

The appeal for service connection for eye condition to 
include visual disturbances, blurred vision, and narrowing of 
the visual field and for cholinergic poisoning, is dismissed.

Service connection for hypertension is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


